              Case 2:19-cv-01456-TSZ Document 53 Filed 06/22/20 Page 1 of 2



 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
          PARKER SMITH & FEEK INC.,
 8                               Plaintiff,
                                                           C19-1456 TSZ
 9             v.
                                                           MINUTE ORDER
10        MICHAEL J. REPH, et al.,
11                               Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
             (1)    Pursuant to the parties’ stipulation, docket no. 50, the remaining deadlines
14
     in the case are continued as follows:
15

16
              JURY TRIAL DATE                            January 25, 2021
17
              Discovery motions filing deadline          August 13, 2020
18

19            Fact discovery completion deadline         September 11, 2020

20            Disclosure of expert witness testimony     September 11, 2020
              under FRCP 26(a)(2)
21
              Expert witness discovery completion        October 23, 2020
22            deadline

23

     MINUTE ORDER - 1
              Case 2:19-cv-01456-TSZ Document 53 Filed 06/22/20 Page 2 of 2



 1
              Dispositive motions filing deadline      October 29, 2020
 2
              Daubert motions filing deadline          November 5, 2020
 3
              Motions in limine filing deadline        December 24, 2020
 4

 5            Trial briefs, jury instructions, proposed January 8, 2021
              voir dire, and pretrial order due
 6
              Pretrial conference                      January 15, 2021 at 1:30 p.m.
 7

 8          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 9
            Dated this 22nd day of June, 2020.
10

11                                                   William M. McCool
                                                     Clerk
12
                                                     s/Karen Dews
13                                                   Deputy Clerk

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
